Citation Nr: 1214883	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee. 

2. Entitlement to an initial rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from December 1943 to December 1945.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which originally granted service connection for a right knee disability involving degenerative joint disease, with a  10 percent evaluation effective December 2, 2004. The Veteran appealed from the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During the pendency of the appeal, in an October 2006 rating decision, the RO awarded the Veteran a separate 10 percent rating for instability of the right knee. Regardless of this award of additional benefits, the claims for still higher schedular evaluations for all components of right knee disability remain on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise)

The Board initially issued a May 2009 decision/remand in this case, denying claims for service connection for bilateral hearing loss and tinnitus, and remanding the issues involving right knee disability. Since then, the Board has remanded the matter of greater compensation for right knee disability in September 2010 and again in March 2011 to further assist the Veteran in obtaining a VA Compensation and Pension examination. These claims are now back before the Board for appellate disposition. 




FINDINGS OF FACT

1. Since the December 2, 2004 effective date of service connection, the Veteran has had range of motion in the right knee no worse than from 0 to 85 degrees, with no apparent diminution due to pain, weakness, fatigue, or other recognized forms of functional loss. 

2. The Veteran has had symptomatology approximating moderate instability of the right knee.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial rating in excess of 10 percent for DJD of the right knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011);        38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5260, 5261 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial 20 percent rating for instability of the right knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

In regard to the claims on appeal for higher initial evaluations for the Veteran's service-connected right knee disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for both right knee DJD and instability have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO/AMC has taken appropriate action to comply with the duty to assist           the Veteran through obtaining VA outpatient treatment records that are available.   An inquiry with the St. Louis, Missouri VA Medical Center (VAMC) resulted in the October 2010 response that there were no VA treatment records on file dated since April 2008. The RO/AMC has also arranged for the Veteran to undergo VA medical examinations (the most recent exam from January 2007). See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). 

The Board observes that numerous attempts have been made to afford the Veteran a more contemporaneous VA examination, but each time he has been unable to report for the scheduled examination, generally cancelling the exams himself beforehand. This was the case when the Veteran cancelled two VA examinations in June 2009, and July 2009, indicating that he was then undergoing recovery from total knee replacement surgery. In September 2010, the Board remanded the case for the Veteran to have another opportunity to attend a VA exam after his recovery.                A November 2010 examination was scheduled, but again the Veteran cancelled beforehand, without stating why he was doing so. The Board issued a remand              yet again in March 2011 for the Veteran to have another chance to attend an examination. Most recently, he cancelled the scheduled examination in April 2011. At this stage, the Board finds that the only reasonable conclusion is that the Veteran is unable to attend a VA examination to determine the current severity of right knee pathology. 

Given that the Veteran has never actually failed to report for an examination, but only cancelled each of his scheduled exams, the Board does not see fit to apply the provisions of 38 C.F.R. § 3.655 outlining the consequences of failure to report.             Nor would that provision apply in any event, where as here involving a claim for higher initial evaluation, and thereby an original claim for VA compensation.          See 38 C.F.R. § 3.655(a). That notwithstanding, since there is clearly no tangible benefit to directing the RO to provide another VA examination in this case,            the Board may fairly adjudicate this case based upon the existing record. 

In furtherance of his claims, the Veteran has not provided substantial additional relevant evidence. He has declined the opportunity for a hearing. There is no indication of any further relevant information or evidence which has not yet already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances,                no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.           § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability            (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In this case, the RO has evaluated the service-connected degenerative joint disease of the right knee at 10 percent disabling, premised upon 38 C.F.R. § 4.71a, Diagnostic Code 5010, pertaining to traumatic arthritis. 

Under Diagnostic Code 5010, traumatic arthritis is to be rated on the provisions regarding degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups,          a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to             60 degrees. A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.               A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to          30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

Meanwhile, the Veteran's right knee instability has been evaluated at 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for "other" impairment of         the knee. 

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that    a 10 percent disability rating is warranted for slight disability, a 20 percent rating           is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

Background and Analysis

The report of an October 2004 VA outpatient x-ray of the right knee indicated an overall impression of degenerative changes, small effusion, but no acute disease.

The Veteran underwent VA Compensation and Pension in February 2005, at which time he indicated that he had been wounded in the right knee with shrapnel during military service. He denied a fracture as a result of the wound, but stated he had a painful swollen knee that was treated and placed in a brace. The Veteran's reported symptoms consisted of pain on weight bearing and walking, joint stiffness after prolonged standing or sitting, swelling with prolonged use (with fluid removal twice in the past), instability where the knee joint had given way and caused him to fall, and fatigability with weakness. According to the Veteran, the condition had progressively gotten worse through the years. He took over-the-counter pain relievers as necessary. There were flare-ups of degenerative joint disease with weight bearing use. On some days pain was up to 7 or 8 out of 10 in severity, and there were other days with no pain. Trying to climb stairs made the condition worse. The Veteran did not use any assistive devices. There was no history of surgery on the right knee joint. There had not been any episodes of dislocation or subluxation. He was not able to carry out daily activities that required him to stand for prolonged periods, carry anything, or lift something heavy. 

On physical examination, objectively there was right knee joint effusion, instability, tenderness, and guarding of movement, but no weakness, edema, or redness/heat. There was some joint effusion on the medial joint line, inferior to the patella, with tenderness to palpation along the medial joint line. The Veteran was not able to stand on the right leg alone due to a feeling of instability. There was normal anterior/posterior drawer sign. There was some motion to pressure against the lateral knee joint in 30 degrees flexion. There were no signs of ankylosis or inflammatory arthritis. Range of motion was from 0 to 100 degrees, with pain at the endpoint. There was also described by the VA examiner significant crepitus and a clicking sensation at the right medial joint line. Instability was present, as there was some motion with pressure against the lateral knee while flexed at 30 degrees.        The diagnosis given was degenerative joint disease right knee joint; and residuals of shell fragment wound right lateral knee joint. 

Shortly thereafter, the Veteran underwent a March 2005 VA outpatient consult for right knee osteoarthritis pain, then describing right knee pain with the knee on occasion giving way causing him to fall. He estimated walking pain at 5 out of 10. Objectively, the Veteran was ambulatory with a mild limp using a wooden cane on the right sight. X-rays revealed moderate osteoarthritis with osteophytes. There was mild swelling along the medial joint line with palpable tenderness to the same site. There was a moderate amount of valgus laxity with anterior/posterior drawer test negative. There was no knee weakness or atrophy. Right knee range of motion was 0 to 120 degrees. The assessment was of chronic knee pain secondary to trauma resulting in osteoarthritis now affecting tolerance to walking and other activities.

On VA re-examination of January 2007, the Veteran reported that he had undergone right knee injections twice in the previous year with effusions drained from the right knee. A treating physician had recommended right knee surgery for him. According to the Veteran, he was most affected by weakness in his right knee rather than pain, fatigue, lack of endurance or incoordination. The Veteran subjectively reported constant pain, occasional stiffness, occasional swelling, instability with the knee giving way and falling, and fatigability. Severity of pain in the right knee was moderate, with precipitating factors of going up stairs, walking over one-half block, and standing over 15 minutes. There were no reported episodes of dislocation or subluxation. The Veteran at that time was employed as a security guard at the front desk of a building working 40 hours per week. 

On a physical exam, there was weakness, and right knee strength was 4 out of 5 on flexion and extension. There was moderate tenderness of the anterior patella on the lateral and medial aspects. There was guarding, and bogginess of the right knee with crepitus also noted. Gait was abnormal and the Veteran walked broad-based with a cane in the right hand. There were moderate bilateral calluses noted on the heels, though normal shoe pattern wear. There was no ankylosis or constitutional signs of inflammatory arthritis. Range of motion was from 0 to 85 degrees, with no change on repetitive motion testing. There was no objective sign of instability.    The Veteran appeared to be most affected by weakness in his right knee rather than pain, fatigue, lack of endurance or incoordination. Recent x-rays revealed narrowing of the medial compartment of the right knee and right patellofemoral joint with no joint effusion or fracture bilaterally with mild deformity of the distal right femoral shaft of uncertain etiology. The diagnosis was degenerative joint disease of the right knee with residuals of a shell fragment wound. 

Subsequent to the January 2007 VA exam, as previously indicated, the Board          has made numerous attempts to schedule the Veteran for a more recent VA Compensation and Pension examination that would assess the overall severity of right knee disability, and the Veteran has consistently been unable to report, repeatedly cancelling the exams scheduled by the RO/AMC for him to attend without requesting a rescheduled examination date. Thus, the Board has no other course but to proceed to decide this case upon the record as it stands. Even when reviewing this limited a portion of the potentially available medical evidence,          the Board does find some basis for a partial grant of the benefits sought. 

Having reviewed the available evidence before it, the Board finds that the current disability rating scheme for service-connected right knee DJD, on the basis of limitation of motion, should remain in effect. Nonetheless, the evidence obtained up to the date of the January 2007 VA Compensation and Pension examination does substantiate a plausible increase in rating for the instability component of the service-connected right knee joint condition. 

Taking into consideration first the Veteran's right knee degenerative joint disease, the 10 percent evaluation currently in effect recognizes the presence of osteoarthritis along with a noncompensable degree of limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (evaluated pursuant to Diagnostic Code 5003). To warrant any higher evaluation under the rating criteria corresponding to joint limitation of motion (as distinct from joint instability) the Veteran would have to qualify under one of those diagnostic codes which actually recognizes limitation of motion. Pursuant to the rating schedule, Diagnostic Code 5260 provides for the next higher evaluation of 20 percent for flexion limited to 30 degrees; Diagnostic Code 5261 provides for a 20 percent evaluation for extension limited to 15 degrees. In the alternative, a claimant might show qualifying limitation in both planes of motion at the 10 percent level. See VAOPGCPREC 9-04. This would apply for flexion limited to 45 degrees, and extension limited to 10 degrees. In this instance, however, the Veteran does not have the requisite limited motion. The most pronounced findings on limited motion are from the January 2007 VA exam, which revealed range of motion from 0 to 85 degrees (i.e., flexion to 85 degrees, and extension to 0 degrees). Moreover, there was no additional diminution of motion identified due to pain, weakness, repetitive motion, or other recognized forms of functional loss. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. Essentially, while there was some loss of range of motion, the Veteran clearly retained sufficient joint mobility in the right knee as not to fall within the confines of what would warrant an increased evaluation. Thus, the Board cannot ascertain any basis upon which to assign a higher schedular rating for right knee degenerative joint disease. 

Turning to the second component of right knee disability, knee instability, however, the Board's review of the evidence supports a higher evaluation for this manifestation. The Board readily acknowledges that there is much conflicting evidence available surrounding the nature and extent of right knee instability, but ultimately the most accurate overall portrayal of disability is consistent with a              20 percent rating. See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."). See also, Ardison v. Brown, 6 Vet. App. 405, 407 (1994). To this effect, the initial VA examination of February 2005 detected objective evidence of instability, particularly on testing the right knee while flexed at 30 degrees. Then on outpatient evaluation just one month later, the Veteran was found to have a "moderate" amount of valgus limagentous laxity. Whereas the subsequent VA examination in January 2007 appeared to find a lesser degree of disability, ostensibly ruling out instability, there was already significant pathology to suggest palpable knee instability, and at a level at or approximately moderate in degree. This is particularly the case when resolving all reasonable doubt in favor of the Veteran's claim, as VA must do under the benefit-of-the-doubt doctrine. See 38 C.F.R. § 4.3. Not to be discounted in making this finding also is the clear presence of substantial crepitus and clicking on right knee joint motion, falling under the catch-all provision of "other impairment" of the knee pursuant to Diagnostic Code 5257. 

Accordingly, the Board will assign a higher 20 percent evaluation for right knee instability since the December 2, 2004 effective date of service connection for that condition. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's right knee disability (and all associated components) presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria is thorough, and he does not manifest nor describe symptomatology outside of that criteria. Essentially, the rating criteria premised upon limitation of motion and knee instability fairly accounts for nearly all of the Veteran's symptoms as presented. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Indeed, at the time of the January 2007 VA exam he remained gainfully employed. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in                38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for higher rating for right knee DJD, but granting in part an increased rating for right knee instability. This determination takes into full account the potential availability of any additional "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial rating in excess of 10 percent for DJD of the right knee is denied. 

An initial 20 percent rating for instability of the right knee is granted, subject to the law and regulations governing the payment of VA compensation benefits. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


